Citation Nr: 1439047	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served in the Alabama Air National Guard from January 1958 to January 1985 and was called to active duty (AD) from October 1961 to August 1962, from June 11, 1963 to June 16, 1963 and from September 10, 1963 to September 12, 1963.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, reopened this claim and denied it on its merits.  

The Veteran testified in support of this claim during a hearing held at the RO before the undersigned Acting Veterans Law Judge in April 2011 (initially requested a hearing before a Decision Review Officer, but withdrew this request and asked for a Board hearing in November 2010).  

In September 2011, the Board reopened this claim, see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) (whether new and material evidence has been received to reopen a claim is a legal issue the Board is required to address even when the RO reopens a claim and denies it on its merits), and remanded it to the Agency of Original Jurisdiction (AOJ) for additional development.  At the time, the appeal included a claim of entitlement to service connection for tinnitus, which the RO granted by rating decision dated December 2011.  

In April 2014, the Board again remanded the claim still on appeal to the AOJ for additional development.  In that remand, the Board referred to the AOJ a raised claim of entitlement to service connection for depression, including as secondary to service-connected tinnitus.  As the AOJ has not yet acted in response to this referral, with greater urgency, the Board again refers this claim to the AOJ for appropriate action.

This appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral sensorineural hearing loss is not related to the Veteran's active service, including his in-service noise exposure, and did not manifest to a compensable degree within one year of discharge. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

VA satisfied both duties in this case, a fact the Veteran does not dispute.  He has not asserted that VA provided him insufficient notice, including during the hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (VLJ who chairs hearing must fully explain the issue and suggest the submission of evidence that may have been overlooked), that there are any additional records that VA should obtain on his behalf, or that the VA examinations he underwent were inadequate.  The Board thus finds that no further notice or assistance is required.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran served in the Alabama Air National Guard from January 1958 to January 1985, including during periods of AD from October 1961 to August 1962, from June 11, 1963 to June 16, 1963 and from September 10, 1963 to September 12, 1963.  He seeks service connection for bilateral hearing loss, a condition the medical record confirms currently exists, see 38 C.F.R. § 3.385 (2013) (defines hearing loss by VA standards), October 2011 VA examination report (shows right ear hearing loss by VA standards), May 2014 VA examination report (shows left ear hearing loss by VA standards), on the basis that he developed this condition during service, as a result of his in-service exposure to noise.  

In written statements dated in October 2000 and January 2008, the Veteran specified that, during his twenty-seven years in the Air Force, he worked around the flight line, exposing him to a significant amount of noise.  When seeking service connection resulting from disease or injury incurred in or aggravated by "active military, naval or air service", see 38 U.S.C.A. §§ 1110, 1131 (West 2002), service in the Air National Guard, however many years, does not necessarily qualify.  Rather, "active military, naval, or air service" includes any period of AD, active duty for training (ACDUTRA), during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA), during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d). 

ACDUTRA, among other things, is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  It usually covers the two weeks of training done during each summer, whereas INACDUTRA generally encompasses the one weekend of training done each month.

So, in this case, the Veteran must establish that his hearing loss is related to a period of AD, or that he became disabled due to his hearing loss during a period of ACDUTRA, or that he developed hearing loss secondary to a noise-induced injury sustained during a specific period of INACDUTRA.  

Based on these parameters, the evidence in the Veteran's claims file fails to satisfy all elements of a claim for service connection.  His service personnel records, a 2001 written statement from J. L. and a May 2014 opinion of a VA examiner substantiate the alleged in-service noise exposure (establish that the Veteran served as a camera repairman, uploading, downloading and maintaining camera systems on the flight line, the duties of which would have exposed him to noise, and was issued hearing protection for such work).  In addition, he has submitted private physicians' opinions linking his hearing loss to noise exposure, but exposure that reportedly occurred during multiple years of service from 1958 to 1985, not just during the Veteran's relatively brief periods of AD, or any particular period of ACDUTRA or INACDUTRA.  

It does not appear that the noise exposure permanently affected the Veteran when it occurred.  In fact, as the Veteran admitted in various written statements and during his April 2011 hearing, he first noticed hearing loss following his many years of Air Force service, in the 1980s.  Indeed, according to service treatment records, the Veteran had normal hearing in 1961.  By 1962, when he underwent another audiological examination for separation purposes, he had no significant shift in hearing thresholds.  Thereafter, in 1965, 1968, 1970 and 1971, audiological examinations revealed no hearing loss.  According to a May 2014 VA examiner, during a 1973 audiological examination, there was a threshold shift in hearing at the lower frequencies, but such shift was not permanent and the pattern did not establish increased thresholds due to noise exposure.  The actual results did not show hearing loss by VA standards.  Similarly, audiological examinations conducted during the remainder of the Veteran's service in the Air Force, including annually from 1974 to 1977 and in 1981, and thereafter, including during a July 2000 VA examination and private visits in 1997 and 2006, failed to show hearing loss by VA standards even when threshold shifts were evident.  

In a July 2014 written statement, the Veteran cites to 1962 and 1974 audiological examination results for the proposition that they confirm the development of hearing loss after approximately 17 years of exposure to jet engine noise during AD and National Guard duty.  The Board does not doubt the gradual progression of the Veteran's hearing loss.  A VA examiner first noted VA-defined hearing loss, sensorineural in type, during a VA examination conducted in October 2011, but according to the audiogram performed that day, the loss was in the right ear only.  In May 2014, a VA examiner confirmed VA-defined hearing loss, sensorineural in type, in the left ear.  See 38 C.F.R. § 3.385 (impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  Multiple medical examiners have addressed whether this hearing loss is related to the Veteran's in-service noise exposure or otherwise to his AD in the early 1960s.   

Two relate such loss to the Veteran's noise exposure, but not necessarily to noise exposure occurring in the early 1960s only.  In October 2006, a private audiologist noted that the Veteran's hearing loss (then affecting high frequencies only and not meeting VA's definition for such loss) was compatible with patients who had past histories of high intensity noise exposure from jet aircraft engines.  In March 2010 and June 2014, a private physician acknowledged the Veteran's history of in-service, high-intensity noise exposure, noted that the Veteran had hearing loss on separation from service and when he first saw the Veteran in 2006 (although results of the 2006 audiogram do not show hearing loss by VA standards), found that the hearing loss had not progressed since 2006, and concluded that the hearing loss was compatible with the noise exposure.   

Three medical professionals have ruled out a relationship between the hearing loss and the Veteran's active service, including the in-service noise exposure.  In July 2010 during a VA examination, a VA examiner indicated that the configuration of the Veteran's hearing loss did not suggest that it is noise induced.  In October 2011, a VA examiner found such a relationship unlikely on the basis that the Veteran had normal hearing sensitivity on examinations conducted from 1958 to 1981 and in 2000.  In May 2014, citing medical literature for support, a VA examiner ruled out such a relationship on both bases noted in 2010 and 2011.  He found a gradual worsening of the Veteran's hearing since 2006 and noted that there are no studies to support a finding that noise-induced hearing loss can develop long after cessation of the noise exposure.  

The Veteran does not contend that his hearing loss developed during a period of AD, ACDUTRA or INACDUTRA or to a compensable degree within a year of his discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (service connection may be presumed for chronic disease such as an organic disease of the nervous system, which includes sensorineural hearing loss, if it is shown that a veteran served continuously for 90 days or more during a period of war or in peacetime).  Instead, he contends that it developed gradually secondary to noise exposure that occurred during AD and National Guard duty.  There are medical opinions of record supporting this assertion, but none relating the hearing loss to the Veteran's "active service", as defined by VA.

There is simply no competent and credible evidence establishing that the Veteran's hearing loss is related to a period of AD or manifested to a compensable degree within a year of discharge, that the Veteran became disabled due to his hearing loss during a period of ACDUTRA, or that he developed hearing loss secondary to a noise-induced injury sustained during a specific period of INACDUTRA.  As such, the Board concludes that bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been so incurred.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


